DECISION
The application of the above-named defendant for a review of the sentence of 19 years without eligibility for parole; DANGEROUS, imposed on July 7, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentence imposed was proper and just.
We wish to thank Dan McCarthy, Attorney from Anaconda, for his assistance to the Defendant and to this Court.
*7DATED this 26th day of December, 1984.
SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson